United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2275
                                  ___________

Ray Henry Faison,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
W. I. LeBlanc, Jr., Warden;            *
David Good, A. W. Medical;             *
Trung M. Tran, M.D.; United            * [UNPUBLISHED]
States of America,                     *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: September 21, 2007
                               Filed: October 10, 2007
                                ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Former federal inmate Ray Henry Faison filed a complaint under the Federal
Tort Claims Act (FTCA) and Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971), claiming inadequate medical care. The district
court1 dismissed the FTCA claim without prejudice, because Faison did not exhaust

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota, adopting the report and recommendations of the
Honorable Susan Richard Nelson, United States Magistrate Judge for the District of
his administrative remedies prior to filing his complaint, and dismissed the Bivens
claims with prejudice, because Faison failed to state an Eighth Amendment claim.
After de novo review, see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir.
2006) (lack of subject matter jurisdiction); Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998) (failure to state claim), we affirm for the
reasons set forth by the district court. See 8th Cir. R. 47B. We deny Faison’s request
for appointed counsel.
                         ______________________________




Minnesota.
                                         -2-